Citation Nr: 1411330	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to January 1945.  The Veteran died in August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for asthma rated as 30 percent disabling, and anxiety reaction rated as 10 percent disabling.  

2.  The Certificate of Death reflects that the immediate cause of death was hypoxia due to respiratory arrest due to cerebrovascular accident.  Progressive degenerative dementia was listed as a significant conditions contributing to death.

3.  Probative evidence establishes that the Veteran's service-connected asthma contributed to the cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability contributed substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

In this case, the Veteran was service-connected for asthma rated as 30 percent disabling, and anxiety reaction rated as 10 percent disabling.  The asthma disorder affected a vital organ, the lungs.  The Certificate of Death reflects that the immediate cause of death was hypoxia due to respiratory arrest due to cerebrovascular accident.  Progressive degenerative dementia was listed as a significant conditions contributing to death.  

There are two medical opinions in this case.  The Veteran's treating physician for nearly three decades opined that the Veteran had a history of bronchial asthma which continued to his respiratory arrest and death.  A VA examiner opined that asthma was not mentioned on the death certificate as a cause of death or contributing favor; thus it did not cause or contribute to death.  

The Board finds that the VA opinion is of diminished probative value because it did not address any potential causal connection between the service-connected lung disorder and the Veteran's death.  While the private opinion does not offer extensive rationale, the physician did indicate that there was a causal connection between the cause of death and the Veteran's service-connected asthma.  The Board also duly notes that the physician treated the Veteran for decades and was therefore particularly familiar with his medical status.  As such, the Board affords more probative value to that private opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Further, the Board is mindful that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Instead, this need only be an as likely as not proposition, which in this particular instance it is for the reasons and bases discussed, as there is probative evidence that the Veteran's service-connected asthma played a contributory role in his death.  In affording the Appellant all reasonable doubt, service connection is warranted for the cause of the Veteran's death.  



ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


